                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

BENJAMIN DAVID DANNEMAN,                            )
                                                    )
            Petitioner,                             )
                                                    )
      vs.                                           )           Case No. 4:21-CV-497 JCH
                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
            Respondent.                             )


                                 MEMORANDUM AND ORDER

        This matter is before the Court upon the petition of convicted federal prisoner Benjamin

David Danneman for writ of habeas corpus under 28 U.S.C. § 2241, and on petitioner’s motion to

proceed without prepaying fees or costs. ECF Nos. 1, 2. Based on the financial information

submitted in support of the motion, the Court finds that Petitioner has insufficient funds to pay the

filing fee and the motion will be provisionally granted. However, after reviewing the petition, the

Court finds that it would be in the interest of justice to transfer the instant case to the United States

District Court for the Southern District of Illinois.

                                             Background

        On March 13, 2019, petitioner Benjamin David Danneman pleaded guilty to charges of

health care fraud, social security fraud, and aggravated identity theft and on June 12, 2019, he was

sentenced by the Honorable Ronnie L. White, of this Court, to a total term of fifty-seven (57)

months. U.S. v. Danneman, No. 4:19-CR-202-RLW-1, ECF Nos. 24-25, 33 (E.D. Mo. filed Apr.

9, 2018). On June 5, 2020, petitioner filed a motion in his criminal case seeking compassionate

release under the First Step Act. Id. at ECF No. 37. That motion was denied by this Court on

November 25, 2020, after a complete review of the motion on the merits. Id. at ECF No. 58.
                                           Instant Petition

        Petitioner is currently incarcerated with the Bureau of Prisons at the United States

Penitentiary in Marion, Illinois. ECF No. 1 at 1. On April 28, 2021, petitioner filed this 28 U.S.C.

§ 2241 action, seeking to challenge the calculation of his “public safety security level.” Id. at 2.

Petitioner argues that his prison security level is unfair given that he has the highest security level

without any violence in his background. Id. at 2-6. Petitioner wants his score lowered so that he

can “receive the benefits of the first step act and be able to go to a low custody prison.” Id. at 7.

                                              Discussion

        Jurisdiction over a petition for a writ of habeas corpus brought pursuant to 28 U.S.C. §

2241 lies either in the district of physical confinement or in the district in which a custodian

responsible for the confinement is present. McCoy v. U.S. Bd. of Parole, 537 F.2d 962, 964 (8th

Cir. 1976). According to the Supreme Court, “[w]henever a § 2241 habeas petitioner seeks to

challenge his present physical custody within the United States, he should name his warden as

respondent and file the petition in the district of confinement.” Rumsfeld v. Padilla, 542 U.S. 426,

447 (2004).

        Here, petitioner is not confined within the Eastern District of Missouri, and there does not

appear to be a custodian present in this district over whom this Court would have jurisdiction.

Petitioner is incarcerated in a federal facility in Marion, Illinois, located in Williamson County,

which is in the jurisdiction of the United States District Court for the Southern District of Illinois.

See 28 U.S.C. § 93(c).

        Pursuant to 28 U.S.C. § 1631, a district court that finds that it lacks jurisdiction to entertain

a civil action may, if it is in the interest of justice, transfer such action to any other Court in which

such action could have been brought. Upon transfer under § 1631, the action proceeds as if it had

been originally filed in the Court to which it is transferred. In addition, the Court notes that the



                                                  -2-
district of confinement is “normally the forum most convenient to the parties.” McCoy, 537 F.2d

at 966. As such, the Court finds that it would be in the interest of justice to transfer the instant

case to the United States District Court for the Southern District of Illinois.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs [ECF No. 2] is provisionally GRANTED, subject to

modification by the United States District Court for the Southern District of Illinois.

       IT IS FURTHER ORDERED that the Clerk of Court shall TRANSFER this case to the

United States District Court for the Southern District of Illinois.

       Dated this __6th____ day of July, 2021.



                                                       \s\ Jean C. Hamilton______________
                                                       JEAN C. HAMILTON
                                                       UNITED STATES DISTRICT JUDGE




                                                 -3-
